Carney, P. J.,
This matter is before the court on an appeal by petitioner from the suspension of his driving privileges for a period of one month. Petitioner is alleged to have failed to stop at a stop sign located at the intersection on route 89 at route 8 in Amity Township at or about 2 P. M. on January 25, 1964.
The representative of the Pennsylvania State Police who arrested and charged petitioner, and who testified in a hearing before the court at this date, had no personal recollection of this incident, even after attempting to refresh his memory with his notes. Due to the circumstances, it is the opinion of the court that the Commonwealth has failed to sustain its position and, therefore, the appeal must be sustained.
Order
And now, to wit, April 26, 1967, the rule granted on petitioner’s appeal from the suspension of his driving privileges is made absolute, and the appeal is sustained.